Case 2:15-cv-00201-SMJ   ECF No. 422-24    filed 01/28/20   PageID.23133 Page 1 of 48




           Health Consultation


         EVALUATION OF POLYCHLORINATED BIPHENYLS (PCBs) IN FISH
                                 FROM LONG LAKE
                             (A.K.A. LONG SPOKANE)


                         SPOKANE COUNTY, WASHINGTON




                                   APRIL 25, 2005




              U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES
                                Public Health Service
                   Agency for Toxic Substances and Disease Registry
                    Division of Health Assessment and Consultation
                               Atlanta, Georgia 30333




                                                                            EXHIBIT
                                                                      ?

                                                                      o

                                                                      o
                                                                              /S-
                                                                      g
                                                                      O-




                                                    Dec GMV Re: Opposition to Pl MILs 000647
Case 2:15-cv-00201-SMJ           ECF No. 422-24           filed 01/28/20     PageID.23134 Page 2 of 48




                             Health Consultation: A Note of Explanation




        An ATSDR health consultation is a verbal or written response from ATSDR to a specific
        request for information about health risks related to a specific site, a chemical release, or
        the presence of hazardous material.      In order to prevent or mitigate exposures, a
        consultation may lead to specific actions, such as restricting use of or replacing water
        supplies; intensifying environmental sampling; restricting site access; or removing the
        contaminated material.


        In addition, consultations may recommend additional public health actions, such as
        conducting health surveillance activities to evaluate exposure or trends in adverse health
        outcomes; conducting biological indicators of exposure studies to assess exposure; and
        providing health education for health care providers and community members. This
        concludes the health consultation process for this site, unless additional information is
        obtained by ATSDR which, in the Agency's opinion, indicates a need to revise or append
        the conclusions previously issued.




                                 You May Contact ATSDR TOLL FREE at
                                              1-888-42ATSDR
                                                     or

                            Visit our Home Page at: http://www.atsdr.cdc.gov




                                                                   Dec GMV Re: Opposition to Pl MILs 000648
Case 2:15-cv-00201-SMJ   ECF No. 422-24   filed 01/28/20     PageID.23135 Page 3 of 48




                               HEALTH CONSULTATION



                 EVALUATION OF POLYCHLORINATED BIPHENYLS (PCBs)
                              IN FISH FROM LONG LAKE
                               (A.K.A. LONG SPOKANE)



                  CITY OF SPOKANE, SPOKANE COUNTY, WASHINGTON




                                   Prepared by:
                                   Washington State Department of Health
                                   Under Cooperative Agreement with the
                                   U.S. Department of Health and Human Services
                                   Agency for Toxic Substances and Disease Registry




                                                    Dec GMV Re: Opposition to Pl MILs 000649
Case 2:15-cv-00201-SMJ               ECF No. 422-24   filed 01/28/20   PageID.23136 Page 4 of 48




     Health Consultation




      Evaluation of Poly chlorinated Biphenyls (PCBs)
      in Fish from Long Lake (a.k.a. Lake Spokane)
      Spokane County, Washington




      Prepared by
      The Washington State Department of Health
      under a Cooperative Agreement with the
      Agency for Toxic Substances and Disease Registry


           /
               ±    Washington State Department of



       WHealth


                                                              Dec GMV Re: Opposition to Pl MILs 000650
Case 2:15-cv-00201-SMJ          ECF No. 422-24          filed 01/28/20      PageID.23137 Page 5 of 48




       Foreword

       The Washington State Department of Health (DOH) has prepared this health consultation in
       cooperation with the Agency for Toxic Substances and Disease Registry (ATSDR). ATSDR is
       part of the U.S. Department of Health and Human Services and is the principal federal public
       health agency responsible for health issues related to hazardous waste. This health consultation
       was prepared in accordance with methodologies and guidelines developed by ATSDR.


       The purpose of this health consultation is to identify and prevent harmful human health effects
       resulting from exposure to hazardous substances in the environment. The health consultation
       allows DOH to respond quickly to a request from concerned residents for health information on
       hazardous substances. It provides advice on specific public health issues. DOH evaluates
       sampling data collected from a hazardous waste site, determines whether exposures have
      occurred or could occur, reports any potential harmful effects, and recommends actions to
      protect public health.


      For additional information or questions regarding DOH, ATSDR or the contents of this health
      consultation, please call the Health Advisor who prepared this document:

      Wayne Clifford
      Manager, Site Assessment Section
      Washington State Department of Health
      Office of Environmental Health Assessments
      P.O. Box 47846
      Olympia, WA 98504-7846
      Phone: (360) 236-3371
      Fax: (360) 236-3383
      email: robert.duff@doh.wa.gov
      office web page: http://www.doh.wa.gov/ehp/oehas/default.htm




                                                                   Dec GMV Re: Opposition to Pl MILs 000651
Case 2:15-cv-00201-SMJ    ECF No. 422-24           filed 01/28/20       PageID.23138 Page 6 of 48




     Glossary


                         The principal federal public health agency involved with hazardous
      Agency for Toxic
                         waste issues, responsible for preventing or reducing the harmful
      Substances and
                         effects of exposure to hazardous substances on human health and
      Disease Registry
                         quality of life. ATSDR is part of the U.S. Department of Health and
      (ATSDR)
                         Human Services.



                         Any substance that can cause or contribute to the production of
      Carcinogen
                         cancer.




                         A long period of time. A chronic exposure is one that lasts for a year
      Chronic
                         or longer.



                         A single, unique, well-defined chemical compound in the PCB, dioxin
      Congener           or furan category. The name of the congener specifies the total
                         number and position of each chlorine atoms.



                         Any chemical that exists in the environment or living organisms that
      Contaminant
                         is not normally found there.



                         A dose is the amount of a substance that gets into the body through
      Dose               ingestion, skin absorption or inhalation. It is calculated per kilogram
                         of body weight per day.



                         The study of the occurrence and causes of health effects in human
                         populations. An epidemiological study often compares two groups of
                         people who are alike except for one factor, such as exposure to a
      Epidemiology
                         chemical or the presence of a health effect. The investigators try to
                         determine if any factor (i.e., age, sex, occupation, economic status) is
                         associated with the health effect.



                         Contact with a chemical by swallowing, by breathing, or by direct
      Exposure           contact (such as through the skin or eyes). Exposure may be short-
                         term (acute) or long-term (chronic).




                                                                Dec GMV Re: Opposition to Pl MILs 000652
Case 2:15-cv-00201-SMJ      ECF No. 422-24            filed 01/28/20      PageID.23139 Page 7 of 48




                            Any material that poses a threat to public health and/or the
       Hazardous
                            environment. Typical hazardous substances are materials that are
       substance
                            toxic, corrosive, ignitable, explosive, or chemically reactive.



       Indeterminate
                            Sites for which no conclusions about public health hazard can be
       public health
                            made because data are lacking.
       hazard




                            The amount of an environmental medium that could be ingested
       Ingestion rate       typically on a daily basis. Units for IR are usually liter/day for water,
                            and mg/day for soil.




                            An amount of chemical that gets into the body (i.e. dose) below which
       Minimal Risk Level
                            health effects are not expected. MRLs are derived by ATSDR for
       (MRL)
                            acute, intermediate, and chronic duration exposures by the inhalation
                            and oral routes. Chronic oral MRLs are similar to EPA's oral
                            reference doses (RfDs).



                            An estimate (with uncertainty spanning perhaps an order of
                            magnitude) of a daily oral exposure to the human population
       Oral Reference       (including sensitive subgroups) that is likely to be without an
       Dose (RfD)           appreciable risk of deleterious effects during a lifetime. RfDs are
                            published by EPA and are given in milligrams of chemical per
                            kilogram body weight per day (mg/kg-day).



                            Units commonly used to express low concentrations of contaminants.
       Parts per billion    For example, 1 ounce of trichloroethylene (TCE) in 1 million ounces
       (ppb)/Parts per      of water is 1 ppm. 1 ounce of TCE in 1 billion ounces of water is 1
       million (ppm)        ppb. If one drop of TCE is mixed in a competition size swimming
                            pool, the water will contain about 1 ppb of TCE.




                                                   iii




                                                                Dec GMV Re: Opposition to Pl MILs 000653
Case 2:15-cv-00201-SMJ      ECF No. 422-24             filed 01/28/20     PageID.23140 Page 8 of 48




                           The probability that something will cause injury, linked with the
                           potential severity of that injury. Risk is usually indicated by how
                           many extra cancers may appear in a group of people who are exposed
      Risk                 to a particular substance at a given concentration, in a particular
                           pathway, and for a specified period of time. For example, a 1%, or 1
                           in 100 risk indicates that for 100 people who may be exposed, 1
                           person may experience cancer as a result of the exposure.



                           The way in which a person my contact a chemical substance that
      Route of exposure
                           includes ingestion, skin contact and breathing.



      U.S. Environmental
                           Established in 1970 to bring together parts of various government
      Protection Agency
                           agencies involved with the control of pollution.
      (EPA)




      World Health
      Organization         International health organization, within the United Nations,
                           established in April 1948.
      (WHO)




                                                  iv




                                                                Dec GMV Re: Opposition to Pl MILs 000654
Case 2:15-cv-00201-SMJ          ECF No. 422-24             filed 01/28/20    PageID.23141 Page 9 of 48




       Background and Statement of Issues

       The Washington State Department of Ecology (Ecology) asked the Washington State
       Department of Health (DOH) to review and evaluate possible health risks from exposure to
       polychlorinated biphenyls (PCBs) through consumption of Long Lake fish. This health
       consultation follows a previous consultation and fish consumption advisory for the Spokane
       River that was released in March 2001 and contained recommendations for sampling of Long
       Lake.1 DOH prepares health consultations under a cooperative agreement with the Agency for
      Toxic Substances and Disease Registry (ATSDR).


      Environmental Sampling

      Long Lake (also known as Lake Spokane) represents the portion of the Spokane River from
      Long Lake Dam upstream to the confluence of the Little Spokane River. Fish sampling of Long
       Lake dates back to 1992 when a limited number of samples were collected and analyzed for
      PCBs. A much larger sampling effort occurred in 1993 and 1994 when Ecology sampled various
      fish species and analyzed them for both metals and PCBs. The 1993-94 sampling showed
      generally lower levels of PCBs and metals in Long Lake fish compared with locations sampled
      upstream (i.e., the upper river).2 This discrepancy was not unexpected as the upper river contains
      known sources of PCBs as well as areas of contaminated sediment, particularly in the segment
      just upstream of Upriver Dam. In addition, the upper river is closer to the Coeur d'Alene basin, a
      known source of lead and other metals in the Spokane River. A summary of historical fish
      sampling data from Long Lake is contained in Appendix C.


      The most recent sampling of Long Lake took place in June 2001 when Ecology, in coordination
      with the Washington Department of Fish and Wildlife, collected samples from an upper and
      lower region of the lake. Three composite samples for each of five species were gathered from
      the upper region that covers a 5.7-mile stretch downstream of the Little Spokane River
      confluence. Three composites of the same species were taken from the lower region of the lake
      that spanned 6.2 miles upstream from Long Lake Dam. The division of the lake was thought to
      be necessary to separate the upper part of the lake, which is closer to known sources of metals
      and PCBs in the upper river. No samples were taken from the center region between the upper
      and lower areas. The sample results were reported in November 2002 and are shown in
      Appendix B, Tables B1-B47


      Polychlorinated Biphenyls (PCBs)

      PCBs are a group of human-made, chlorinated, organic chemicals that were first introduced into
      commercial use in 1929 as insulating fluids for electric transformers and capacitors. Other
      applications were soon developed that included their use in hydraulic fluids, paint additives,
      plasticizers, adhesives, and fire retardants. Production of PCBs in the United States stopped in
                                                                                  4,5
      1977 following concerns over toxicity and persistence in the environment.

      The 209 structural variations of PCBs—known as congeners—vary by the number and location
      of chlorine atoms on the base structure. In the United States, PCBs were produced by the
      Monsanto Company and given the trade name Aroclor. Aroclors are various mixtures of
      congeners defined by a four-digit number. The first two digits represent the number of carbon
      atoms (12) while the second two digits give the percentage of chlorine by weight for the

                                                       1




                                                                   Dec GMV Re: Opposition to Pl MILs 000655
Case 2:15-cv-00201-SMJ             ECF No. 422-24              filed 01/28/20   PageID.23142 Page 10 of 48




      congeners in that mixture.3 In general, PCB persistence and toxicity increases with the degree of
      chlorination in the mixture (i.e., Aroclor 1260 is more persistent than Aroclor 1248).

      Some PCB congeners have a structure and biological activity that is similar to dioxin. Dioxins
      are a family of chemicals produced by incomplete burning of organic material through both
      natural and industrial processes. Like PCBs, dioxins (and a very similar family of chemicals
      called furans) are persistent in the environment and have been shown to be toxic through a
      particular mechanism shared by certain PCB congeners. Toxic equivalency factors (TEFs) are
      used to account for the potential of these PCB congeners to exert dioxin-like toxicity. TEFs are
      available for 12 dioxin-like PCB congeners.6 Each congener is multiplied by its TEF to give the
      dioxin toxic equivalent value (TEQ). The TEQs for each congener are then summed to give the
      overall PCB-TEQ. TEFs for each congener are based on the toxicity of one well-studied dioxin
      congener known as 2,3,7,8-tetrachlorodibenzo-p-dioxin.

      A summary of the June 2001 Long Lake fish sample results for total PCBs and PCB-TEQs is
      contained in Table 1 and 2, respectively. Total PCBs can be calculated in a number of different
      ways. Appendix D, Table D6 provides a comparison of the various methods that can be used to
      calculate total PCBs. Total Aroclors are given in Table 1 for only those Aroclors that were
      detected, Aroclors 1248, 1254 and 1260. The total PCB values given in Table 1 were used to
      estimate exposure doses.




      a Aroclor-1016 does not follow this naming convention.

                                                               2




                                                                        Dec GMV Re: Opposition to Pl MILs 000656
Case 2:15-cv-00201-SMJ                ECF No. 422-24                filed 01/28/20      PageID.23143 Page 11 of 48




        Table 1. Total Polychlorinated Biphenyl (PCB) Concentrations In Fish Sampled In 2001 From
        Long Lake, Spokane County, Washington.


                                                                                                Total PCBs (ug/kg)
                                                                               # per
        Location             Species           Tissue       Samples        composite
                                                                                         Mean         Min      Maximum


                         Largemouth bass         Fillet         3               10        50          39           72



                                                 Fillet         3               10        110         86           132
                         Largescale sucker

                                               Whole3           3              NA         265         164         336
        Upper Long
            Lake
                             Mountain                                                     73          60           89
                                                Fillet          3               6
                             whitefish


                         Smallmouth bass        Fillet          3               5         42          32           54



                          Yellow perch b        Fillet          3               10        <11         NA          <11



                         Largemouth bass        Fillet          3               4         56          47           64



                                                Fillet          3               9         92          63          112
                        Largescale sucker
       Lower Long
           Lake c ~                            Whole3           2              NA         357         321         393


                         Smallmouth bass        Fillet          3               5         31          17           39


                          Yellow perch b        Fillet          3               11       <11          NA          <11


       Note: PCB totals are calculated as the sum of Aroclors 1248, 1254, 1260 from composite samples,

       a = Whole samples were analyzed from individual fish.           .

       b = All Aroclors were below detection in yellow perch. Detection limits reported in yellow perch for each Aroclor
       were either 10 or 1 1 ug/kg.

       c = Mountain whitefish are not found in the lower region of the lake,

       ug/kg = micrograms per kilogram also known as parts per billion (ppb).




                                                                3




                                                                                 Dec GMV Re: Opposition to Pl MILs 000657
Case 2:15-cv-00201-SMJ               ECF No. 422-24                 filed 01/28/20         PageID.23144 Page 12 of 48




      Table 2. Polychlorinated Biphenyl (PCB) Toxic Equivalents (PCB-TEQ) Concentrations in fish
      Sampled In June 2001 From Long Lake, Spokane County, Washington.


                                                                                     Result (ng/kg)
                                                                       # per
      Location        Species               Tissue       Samples       composite
                                                                                     Mean      Min        Maximum



                      Largemouth bass       Fillet       3              10           1.7       1.2        2.4



      Upper Long
                      Largescale sucker     Fillet       3              10           3.1       2.8        3.5
      Lake


                      Mountain                                                       2.0       1.6        2.2
                                            Fillet       3             6
                      whitefish


                      Largemouth bass       Fillet       3              4            2.1        1.6       2.7
      Lower Long
      Lake
                      Largescale sucker     Fillet       3              9            2.2        1.2       2.7


      Note: PCB-TEQs are calculated using the toxic equivalency factors adopted by the World Health Organization in
      1998. For all samples, congeners 105,1 14,118,126, and 156 made up 97 - 98% of the total PCB-TEQ.
      ng/kg = nanograms per kilogram, also known as parts per trillion (ppt).


      Metals


      A more limited analysis for metals, including zinc, cadmium, lead, and mercury, was also
      performed on the June 2001 Long Lake fish samples. Lead and cadmium were not detected in
      any sample with a detection limit of 100 parts per billion (ppb) (i.e., lead and cadmium were not
      detected above 100 ppb). While detections of zinc are relevant for ecological assessment, they
      are not a concern for human health and will not be discussed or evaluated in this health
      consultation.


      Mercury is a contaminant of concern in fish throughout Washington State and throughout much
      of the world. This is due to various factors that include waste disposal, discharge to water bodies,
      and air deposition from industrial sources such as coal-fired electric power plants. Mercury
      occurs naturally in several different forms. The most toxic form of mercury in fish is
      methylmercury. Methylmercury is converted from inorganic mercury by microorganisms that are
      present in the environment. Mercury concentrations for largemouth bass are given in Table 3
      below. No other species was analyzed for mercury. While the mercury results presented in Table
      3 represent total mercury, it has been established that more than 99 percent of all mercury in fish
                            7
      is methylmercury.




                                                                4




                                                                                Dec GMV Re: Opposition to Pl MILs 000658
Case 2:15-cv-00201-SMJ                    ECF No. 422-24                     filed 01/28/20             PageID.23145 Page 13 of 48




        Table 3. Mercury concentrations in fish sampled in June 2001 from Long Lake, Spokane
        County, Washington.


                                                                                                  Mercury (ug/kg)
                                                                                     # per
       Location           Species              Tissue            Samples             composite
                                                                                                  Mean      Min      Maximum



       Upper Long         Largemouth
                                              Fillet             3                   10           100       81       113
       Lake               bass


       Lower Long         Largemouth
                                              Fillet            3                    9            87        65       108
       Lake               bass


            ug/kg = micrograms per kilogram also known as parts per billion (ppb).



       Discussion

       The following discussion provides a health risk evaluation for persons who eat fish from the
       Long Lake. This evaluation follows the same methodology used to establish the current fish
       consumption advisory for the Spokane River.1 The approach will be summarized more briefly
       here.


       Populations of Concern

       The Spokane Regional Health District (SRHD) conducted a fish consumption survey of Spokane
       area residents that showed Long Lake to be the primary recreational fishing area for anglers in
       the greater Spokane area. No significant use by the Spokane tribe on Long Lake has been
       identified. Therefore, recreational consumption rates were used to estimate exposure to
       contaminants in Long Lake fish. Average and high-end consumption rates of 42 and 90 grams
       per day of fish were derived from a survey of Lake Roosevelt anglers and were used as the most
       appropriate estimate for Long Lake anglers.5 While the SRHD survey provided good information
       regarding fishing habits, the size of the focus groups in that survey preclude deriving a good
       estimate of consumption rate. Appendix D, Table D1 provides the exposure assumptions used to
       calculate PCB doses for average and high-end consumers of Long Lake fish.


       Noncancer Risk Evaluation


       To evaluate the potential for noncancer adverse health effects that might result from exposure to
       PCBs in Long Lake, estimated doses for average and high-end consumers were calculated. These
       estimated doses were then compared to ATSDR's minimal risk levels (MRLs) or EPA's oral
       reference doses (RfDs). MRLs and RfDs are doses below which noncancer adverse health effects
       are not expected to occur (so called "safe" doses)? They are derived from toxic effect levels
       obtained from human populations and laboratory animal studies. This toxic effect level is divided
       by "safety factors" to give the lower, more protective MRL or RfD. A dose that exceeds the
       MRL indicates only the potential for adverse health effects. The magnitude of this potential can
       be inferred from the degree to which this value is exceeded by the exposure dose. If the


       5 Assuming that a meal size is 8 ounces, 42 g/day would be about 1 meal per week (~10 ounces) and 92 grams per
       day is almost 3 meals per week (-22 ounces).

                                                                            5




                                                                                             Dec GMV Re: Opposition to Pl MILs 000659
Case 2:15-cv-00201-SMJ              ECF No. 422-24                 filed 01/28/20       PageID.23146 Page 14 of 48




      estimated exposure dose is only slightly above the
      MRL, then that dose will fall well below the toxic                       Minimal Risk Levels (MRLs)
      effect level. The higher the estimated dose is above the                 and Oral Reference Doses
      MRL, the closer it will be to the toxic effect level.                    (RfDs)


      Total polychlorinated biphenyls (PCBs)                                   Different methods are used to
                                                                               select the toxic effect levels from
      Total PCB doses calculated for the average consumer                      which MRLs and RfDs are
      of Long Lake fish exceed the respective chronic oral                     derived. The most common
      MRL for all species except yellow perch. All of the                      method is to use a lowest-
      doses calculated for the high-end consumer exceed the                    observed adverse effect level
      PCB MRL. The MRL is based on a lowest-observed                           (LOAEL) or a no-observed
      adverse effect level (LOAEL) of 0.005 milligrams per                     adverse effect level (NOAEL).
      kilogram per day (mg/kg-day) where immune system                         The MRL and RfD for PCBs is
      changes were seen in monkeys chronically exposed to                      derived from a LOAEL based on
      Aroclor-1254 in their diet. This LOAEL was divided by                    immune system effects seen in
      an uncertainty factor of 300 to give an MRL of 0.00002                   monkeys fed Aroclor-1254 in
      mg/kg-day.5'c For comparison, the estimated dose can                     their diets.
      be divided by the MRL to give a value known as the
      hazard quotient, which provides a convenient method
      to measure the relative health risk associated with a dose. As the hazard quotient exceeds one
      and approaches the actual toxic effect level, the dose becomes more of a health concern (see
      Figure 2).


      While the doses estimated for the average consumer exceed the MRL for most fish species, they
      are not very much above the MRL. Hazard quotients calculated for exposure to PCBs in Long
      Lake fish ranged from 0.5 for average consumers of yellow perch to 8.5 for high-end consumers
      of largescale sucker fillets. High-end consumption of whole largescale sucker at the maximum
      detected level results in a hazard quotient of 25.3 (Appendix D, Table D2).

      The hazard quotients estimated for average consumption of sportfish (e.g., yellow perch,
      largemouth bass, smallmouth bass and mountain whitefish) ranged from 0.5 to 2.2 for average
      consumers and 1.1 to 5.7 for high-end exposure.

      Largescale sucker (whole and fillet) contain the most PCBs of the Long Lake fish and so yield
      the highest exposure doses and health risks. The hazard quotient associated with consumption of
      Largescale sucker fillets is approximately 3 for average consumers and 8 for high-end
      consumers. From a health perspective, largescale sucker are the least desirable of all the fish
      sampled from Long Lake.

      Estimated doses from eating yellow perch were the lowest of all species and did not exceed the
      MRL for the average consumer. High-end exposure estimates for consumption of yellow perch
      yield doses that are approximately equivalent to the MRL.



      c EPA provides an oral reference dose (RfD) for PCBs that is equivalent to and based on the same study as the
      MRL. RfDs have essentially the same definition as MRLs but the two are not always equivalent. ATSDR recently
      completed an update of the PCB chronic oral MRL and did not change it.



                                                               6




                                                                              Dec GMV Re: Opposition to Pl MILs 000660
Case 2:15-cv-00201-SMJ          ECF No. 422-24          filed 01/28/20       PageID.23147 Page 15 of 48




       Average consumers of fish from Long Lake are not expected to experience adverse health effects
       from exposure to contaminants in those fish. Although high-end consumers of fish from Long
       Lake might be exposed at doses above health comparison values, these doses are not expected to
       cause adverse health effects, especially when considering the safety factor of 300 that was
       applied to derive the MRL (hazard quotient of 8.5 results from a dose that is about 35 times less
       that actual effect level, see Figure 2), the health benefits of fish consumption, and the reduction
       of PCB levels through cooking and preparation (see pages 12-13). PCB noncancer toxicity is
       discussed further in the following paragraphs.


       Liver toxicity has been demonstrated in animals given high doses of PCBs.8 Liver toxicity and
       developmental effects are also well documented in residents of Taiwan and Japan exposed to
       relatively high levels of PCBs through ingestion of contaminated rice oil. However, the
       association of these effects with PCB exposure is complicated by concurrent exposure to
       chlorinated dibenzofurans.3

       While the "rice oil" incidents in Taiwan and Japan provide good evidence of PCB toxicity in
       humans, recent studies demonstrate that developmental effects can occur at lower levels of PCB
       exposure. Deficits in neurobehavioral function in children exposed in utero represent the most
       compelling evidence that environmental exposure to PCBs have caused adverse health effects in
       humans. Studies of various human populations exposed to PCBs, primarily through the ingestion
       of fish, have demonstrated deficits in neurobehavioral function. Learning deficits were
       maintained in the children of one Lake Michigan fish-eating cohort through 1 1 years of age.
       Animal studies have also shown adverse effects on development following prenatal exposure of
       the fetus. 5'9

       Thyroid dysfunction has also been associated with PCB exposure. Several in vitro and animal
       studies have shown a reduction in thyroid hormone (thyroxine) levels in response to PCB
                 10,11.12
       exposure.          A study in rats exposed in utero to PCBs found hearing deficits concurrent with
       decreasing thyroxine levels.13 This finding suggests that interference with thyroxine levels could
       be a mechanism for the developmental effects associated with children exposed to PCBs prior to
       birth. The potential for PCBs to disrupt hormone function, including the endocrine system, has
       been suggested as a mechanism for the reproductive effects of PCBs seen in animals. Some
       human epidemiological studies provide support for the reproductive toxicity of PCBs, including
       effects on menstrual cycles in women and male fertility.3

       Because of recent human developmental studies, ATSDR has revisited its MRL. ATSDR has
       concluded that immune system effects seen in monkeys still represent the most sensitive toxic
       endpoint of PCB exposure. Further, ATSDR concluded that the existing MRL based on this
       endpoint should not change and would be protective of the developmental effects found in the
       more recent human epidemiological studies discussed above.3 DOH considers ATSDR's chronic
       oral MRL for PCBs to be the most appropriate health comparison value for PCB exposure. It
       should be noted that ATSDR did derive a sub-chronic oral MRL for developmental effects of
       0.00003 mg/kg-day. Use of this MRL in conjunction with a sub-chronic exposure scenario
       involving pregnant women exposed over some duration during pregnancy does not result in any
       significant differences versus the chronic exposure scenario used above.




                                                        7




                                                                    Dec GMV Re: Opposition to Pl MILs 000661
Case 2:15-cv-00201-SMJ          ECF No. 422-24             filed 01/28/20     PageID.23148 Page 16 of 48




      Mercury

      Only largemouth bass were analyzed for mercury in the June 2001 sampling of Long Lake fish.
      While no sources of mercury have been identified in the upper Spokane River or Long Lake,
      mercury is a nationwide problem due to atmospheric deposition. Bass are known to accumulate
      significant levels of mercury and are expected to be representative of higher-end mercury levels
      in Long Lake fish.

      As with PCBs, developmental effects are the primary concern regarding methylmercury
      exposure and have been demonstrated in both animal and human studies. Recent evidence from
      two separate studies shows impaired development of children whose mothers were exposed to
      methylmercury by eating fish and whale meat. Mercury levels measured in the hair of these
      mothers correlated with decreased performance in motor and learning skills. A third study
      showed no impact on childhood development in children whose mothers were exposed to
      mercury in fish while pregnant. ATSDR used this latter study to derive aNOAEL for
      methylmercury of 0.0013 mg/kg/day upon which the chronic oral MRL of 0.0003 mg/kg/day is
      based.7 EPA derived an oral RfD of 0.0001 mg/kg/day based on one of the former studies that
      found developmental effects. EPA estimates that about 5% of children exposed in the womb
      would be at risk for these effects if their mothers were exposed at a dose 1 0 times higher than the
      RfD. DOH recently derived a tolerable daily intake (TDI) range for methylmercury of 0.000035
      to 0.00008 mg/kg/day based on impaired neurological development in children exposed in utero.
      The upper-bound of this range is consistent with EPA's oral RfD.14'15

      Estimated doses of mercury for the average consumer of largemouth bass from Long Lake are
      below the EPA RfD, with hazard quotients of 0.7 for the upper lake and 0.6 for the lower lake.
      High-end exposure estimates give doses only slightly higher than the RfD, with hazard quotients
      of 1 .6 and 1.7 for the upper and lower lake, respectively. This comparison indicates that
      exposure to mercury in largemouth bass from Long Lake is not a health concern for the average
      consumer and only of minimal concern for high-end consumers. It is important to note that the
      dose comparisons given here for mercury relate to in utero exposure and are not relevant to the
      general population but pertain to women of child-bearing age and children under 6 years of age.
      Other endpoints of mercury toxicity are not of concern at these levels of exposure.

      Multiple Exposure and Toxicological Mixtures

      The potential exists for different chemicals to interact in the body and increase or decrease the
      potential for adverse health effects. The vast number of chemicals in the environment makes it
      impossible to measure all the possible interactions between these chemicals. Individual cancer
      risk estimates can be added because they are measures of probability. When one is estimating
      noncancer risk, however, similarities must exist between the chemicals if the doses are to be
      added. Although some chemicals can interact to cause a toxic effect that is greater than the added
      effect, there is little evidence demonstrating such synergy at concentrations commonly found in
      the environment. In the case of contaminants measured in Long Lake large mouth bass, mercury
      and PCBs both impact childhood development following in utero exposure, therefore the hazard
      quotients of these two contaminants should be added and compared to a "combined RfD," also
      known as a hazard index (HI).


      HI = PCB dose / PCB MRLdeveiopmentai + mercury dose / mercury MRL



                                                       8




                                                                     Dec GMV Re: Opposition to Pl MILs 000662
Case 2:15-cv-00201-SMJ                   ECF No. 422-24         filed 01/28/20      PageID.23149 Page 17 of 48




        It should be noted that the PCB MRL of 0.00002 mg/kg/day is based on immunological effects.
       A second MRL of 0.00003 mg/kg/day was derived by ATSDR to account for developmental
       effects. This MRL will be used to compute the developmental hazard associated with exposure to
       PCBs from consumption of Long Lake large mouth bass.


       A hazard index of 1.9 for the average consumer of largemouth bass to 5.1 for high-end exposures
       resulted from this approach. While PCBs are the main contributor to the risks associated with
       eating bass from Long Lake, the levels are consistent with those found in fish from other fresh
       water bodies in Washington State. Overall, the heath risks from eating Long Lake bass are
       minimal and probably outweighed by the nutritional benefits for most consumers.


       Cancer Risk Evaluation


       Cancer risks from exposure to total PCBs and PCB-TEQs in Long Lake fish are discussed below.
       EPA considers methylmercury to be a possible human carcinogen (Group C) based on limited
       evidence in animals and inadequate evidence in humans. However, no cancer potency factor is
       available from EPA with which to estimate cancer risk from exposure to methylmercury.


       Total polychlorinated biphenyls (PCBs)


       PCBs are classified as a probable human carcinogen (Group B2) by EPA based on sufficient
       evidence of cancer in animals, but inadequate evidence in humans.8 Cancer risk estimates
       assume long-term exposure (i.e., 30 years) averaged over a 70-year lifetime. This average daily
       dose is then multiplied by a measure of toxicity—the cancer potency factor (or slope factor)—to
       produce an estimate of carcinogenic risk. Cancer risks from exposure to total PCBs estimated for
       average and high-end consumers of Long Lake fish ranged from 8 in 100,000 to 4 in 10,000
       (Appendix D, Table D2).


       Some cancer potency factors are derived from human population data while others are derived
       from laboratory animal studies involving doses much higher than are encountered in the
       environment. Use of animal data requires extrapolation of the cancer potency obtained from
       these high dose studies down to real-world exposures. This process involves much uncertainty;
       current thinking suggests that there is no "safe dose" of a carcinogen and that a very small dose
       of a carcinogen will give a very small cancer risk. Cancer risk estimates are, therefore, not yes/no
       answers but measures of chance (probability). The validity of the "no safe dose" assumption for
       cancer-causing chemicals is not clear. Some evidence suggests that certain chemicals considered
       to be carcinogenic must exceed a threshold of tolerance before initiating cancer. Despite the
       associated uncertainty, cancer risk estimates are useful in determining the magnitude of a cancer
       threat.


       While high-dose animal studies demonstrate that PCBs can cause liver tumors in rats, evidence
       that PCBs can cause cancer in humans is conflicting. Some studies have linked human exposure
       to organochlorines with breast cancer while other studies have found no association.
       16,17,18.19,20,21,22,23,24
                                    . Other studies suggest a link between PCB exposure in humans and non-
       Hodgkin's lymphoma (NHL) based on higher PCB blood serum levels in NHL patients versus
       controls.23 26 One recent analysis of a large cohort of workers exposed while manufacturing PCB-
       containing transformers showed no increase in mortality despite high PCB blood-serum levels.27
       The previously mentioned rice oil-poisoning incident in Taiwan did not reveal elevations in



                                                                9




                                                                           Dec GMV Re: Opposition to Pl MILs 000663
Case 2:15-cv-00201-SMJ              ECF No. 422-24               filed 01/28/20          PageID.23150 Page 18 of 48




      cancer mortality.28 However, an examination of residents similarly exposed in Japan did show an
                                      •             9Q
      increase in mortality from liver cancer.

      The data supporting the potential for PCBs to cause cancer in humans at the levels associated
      with environmental exposure is not clear. Noncancer endpoints, however, are well documented,
      particularly with respect to developmental effects in humans. The cancer risk associated with
      chronic exposure at the MRL is estimated at 2 cancers per 100,000 persons exposed over a
      lifetime.d EPA's guidance on fish advisories suggests the use of a target cancer risk of 1 cancer
      per 1 00,000 persons exposed indicating that the noncancer approach is sufficiently protective/0

      Polychlorinated, biphenyl toxic equivalents (PCB-TEQs)


      The potential for adverse health effects resulting from environmental exposure to dioxin-like
      PCBs is difficult to estimate. ATSDR has an MRL for 2,3,7,8-tetrachlorodibenxo-p-dioxin
      (2,3,7,8-TCDD) of 1 picogram per kilogram body weight per day (pg/kg/day).e The World
      Health Organization (WHO) proposes a tolerable daily intake of 1-4 TEQ pg/kg-day for dioxin
      and dioxin-like compounds. To make a valid comparison to this MRL, analysis of all dioxins and
      dioxin-like congeners is required, which includes the 12 dioxin-like (or co-planar) PCBs, 17
      dioxins and 10 furans. However, the PCB-TEQs given in Table 2 for Long Lake fish provide a
      useful comparison with the MRL.

      Doses calculated for PCB-TEQ levels exceed the ATSDR MRL for each of the three species
      analyzed with largescale sucker having highest PCB-TEQ levels. Hazard quotients ranged from
      1 to 4.4 and cancer risks from 8 in 100,000 to 3 in 10,000 (Appendix D, Tables D3 and D4).
      These risk estimates would be higher if dioxins and furans were also analyzed. It should be noted
      that cancer risks were calculated using the old 2,3,7,8-TCDD cancer potency factor. EPA's new
      reassessment of dioxin and dioxin-like furan and PCB congeners recommends an even higher
      cancer potency factor that would yield 6-7 fold higher cancer risk estimates.

      EPA is not proposing an RfD for dioxins and dioxin-like compounds. The agency states in its
      draft reassessment that "any RfD that the Agency would recommend under the traditional
      approach for setting an RfD is likely to be 2-3 orders of magnitude (100 to 1,000 times) below
      current background intakes and body burdens." Comparison with background is, therefore, an
      essential step in evaluating site-specific exposures to dioxins, including dioxin-like PCBs.

      Comparison with Background


      The widespread presence of PCBs in fish throughout the United States and the world suggests
      that health risks associated with consumption of Long Lake fish be compared with an estimate of
      background risk.5 The degree by which PCB concentrations in Long Lake fish exceed
      background is a necessary consideration in determining public health actions. It is difficult to
      choose a water body from which to derive an actual "background" level of PCBs in fish. Because



      d This cancer risk was calculated by assuming a daily dose at the MRL of 0.00002 mg/kg-day for a duration of 30
      years averaged over a 70-year lifetime. This gives a lifetime-average daily dose of 8.6E-6 mg/kg-day that can be
      multiplied by the Aroclor cancer potency factor of 2.0 per mg/kg-day to give a risk of 1.7E-05.

      e As noted in ATSDR's Toxicological Profile for Chlorinated Dibenzo-P-Dioxins, it is ATSDR's policy to use the
      2,3,7,8-TCDD MRL for other dioxin-like compounds, expressed in total TEQs.


                                                               10




                                                                               Dec GMV Re: Opposition to Pl MILs 000664
Case 2:15-cv-00201-SMJ             ECF No. 422-24             filed 01/28/20         PageID.23151 Page 19 of 48




       PCBs have been introduced into the environment entirely through human activity, real
       environmental background levels would be zero. However, considering the widespread
       dispersion of PCBs throughout the world from atmospheric deposition, "background" can be
       represented by contaminant levels in fish from those water bodies not impacted by specific point-
       sources of pollution.


       Total polychlorinated biphenyls (PCBs)


       Studies are available with which to compare PCB (Aroclor) levels in Long Lake fish with fish
       from other fresh water bodies in Washington State. Such comparisons are often complicated by
       differences in study design. Some of these differences include analytical methods, detection
       limits, species, size and tissue type (e.g., whole body versus fillet sample preparations). Despite
       these confounding factors, it useful to consider the PCB levels encountered in various fish
       throughout the state.


       Recent sampling of Lake Whatcom in 1998, Ward Lake in 1999 and the Elwha River in 1999
       found some of the lowest PCB levels in freshwater fish from Washington with fillet samples
       ranging from 9 to 19 ppb.jI It should be noted that the previously mentioned health consultation
       used a species-specific background value of 13 ppb for rainbow trout extracted from the Lower
       Elwha data for comparison with upper Spokane River rainbow trout.' However, this comparison
       is questionable as the size of the Lower Elwha trout were about 3-fold less than those sampled in
       the upper Spokane River. Persistent bioaccumulative contaminants such as PCBs generally
       increase with the age and size of the fish, although other factors such as diet, metabolism and
       lipid content also play a role. The 2001 sampling of Long Lake appears to support this
       relationship with respect to PCB concentration although compositing makes the correlation
       difficult to firmly establish/


       More recently, Ecology sampled fish from 14 Washington rivers and lakes in 2001 as part of the
       Washington State Toxics Monitoring Program (WSTMP) and found total PCB levels ranging
       from 10.8 to 132 ppb/2,1 This range is likely high relative to environmental background ranges—
       site selection criteria included consideration of known hazardous waste sites and previous
       sampling. A compilation of PCB analytical results for fish samples (fillet and whole samples)
       obtained from Washington water bodies between 1992 and 1998 (excluding the Spokane River
       and Long Lake) yielded a median value of 36 ppbA This database was expanded to include the
       recent Ecology WSTMP sampling along with sampling of the Columbia River Basin, including
       Lake Roosevelt, between 1994 and 1998. Table 4 below provides summary statistics from this
       database separated by tissue type (fillets with skin and whole body).




        Upper Long Lake was included as part of this sampling effort but the Long Lake sample was analyzed for mercury
       only.

                                                             11




                                                                           Dec GMV Re: Opposition to Pl MILs 000665
Case 2:15-cv-00201-SMJ                        ECF No. 422-24                     filed 01/28/20           PageID.23152 Page 20 of 48




      Table 4. Total Polychlorinated Biphenyls (PCBs) in Washington State Fish Sampled Between
      1992 and 2001 (excluding the Spokane River and Long Lake) in ug/kg.

                                         #of
       Tissue Type                       samples                Mean                 Median              Minimum             Maximum


       Fillets with skin                 133                    59                   30                  3.4                 1119


       Whole body                        108                    99                   78                  10                  379


       All samples                       241                    77                   48                  3.4                 1119


      NOTE: Total PCBs calculated as sum of Aroclors using one-half detection limit for non-detects.

      ug/kg = micrograms per kilogram also known as parts per billion (ppb).

      The best comparisons between fish from different water bodies would use the same species and
      size of fish. EPA sampled several different species of fish in the Columbia River basin between
      1996 and 1998. 34 A species-specific comparison of total Arolcor concentrations between this
      data set and the 2001 Long Lake data is provided in Table 5 below. The Columbia Basin study
      considered various factors when selecting sites for sampling. Samples were preferentially taken
      from high-use fishing areas and areas near known sources of contaminants. It is not clear
      whether the bias introduced by preferentially selecting sampling sites according to these factors
      produced higher PCB results than would a random sample.

      Table 5. Comparison of Total Polychlorinated Biphenyls (PCBs) in Washington State fish from
      the Columbia Basin and Long Lake.

                                     Number                                                               PCB (ug/kg)
                                                      Mean
                                         of
                                                     Length               Mean
                                     samples                                          Mean         Median       Minimum             Maximum
                                                      (mm)           Weight (g)
                        Tissue
        Species          Type       CB     LL      CB      LL        CB        LL    CB    LL     CB      LL    CB      LL         CB     LL



                        Fillet      3      6       442     288       1434      362   174   36      111    38    107     17         303    54
      Smallmouth
      bass
                        Whole       3      NA      448     NA        1417      NA    196   NA      166    NA    138     NA         284    NA


                        Fillet      12     3       335     265       395       169   181   73     49      70    27      60         1119   89
      Mountain
      whitefish
                        Whole       12     NA      325     NA        350       NA    123   NA      102    NA    47      NA         25     NA


                        Fillet      19     6       489     457       1175      878   42    101    24      106   18      63         104    132
      Largescale
      sucker
                        Whole       23     5       455     462       976       954   65    302    50      321   16      164        165    393


      NOTE: Fish fillets were analyzed with skin for both the Columbia Basin and Long Lake samples.

      CB = Composite samples collected from Columbia Basin waters between 1996 and 1998 included the following
      rivers: Columbia, Yakima, Umatilla, Snake and Deschutes.

      LL = Composite samples collected in 2001 from both the upper and lower reaches of Long Lake.
      ug/kg = micrograms per kilogram also known as parts per billion (ppb).




                                                                               12




                                                                                                Dec GMV Re: Opposition to Pl MILs 000666
Case 2:15-cv-00201-SMJ                ECF No. 422-24            filed 01/28/20          PageID.23153 Page 21 of 48




       The comparison given above indicates that mean total PCB levels in Long Lake smallmouth bass
       and mountain whitefish are lower than those in the Columbia Basin, while largescale sucker
           levels are higher. It is important to note that bass and whitefish sampled from Columbia Basin
       rivers were larger than those caught in Long Lake. It is necessary to identify differences in age,
       size and weight when making comparisons of contaminant burdens in fish caught from different
       water bodies. In terms of accurately assessing human exposure, however, the sampling
       methodology is assumed to mimic the angler's catch from each water body and so be
       representative of fish consumed. According to Ecology staff, fish sampled from Long Lake in
       2001 are representative of what an angler would catch.


       Total PCBs in largescale sucker from Long Lake are only slightly lower than levels found in the
       upper Spokane River (see Table D5, Appendix D). Mountain whitefish sampled in the upper
       river clearly have higher PCB levels than those in Long Lake, but were also substantially larger
       fish.


       Polychlorinated biphenyl dioxin toxic equivalents (PCB-TEQ)

       Very little data is available with which to compare directly PCB-TEQ levels found in the Long
       Lake 2001 sampling. Toxic equivalency factors (TEFs) were not developed for PCBs until 1994
       when the World Health Organization (WHO) adopted a scheme that included TEFs for 13
       congeners. The more recent TEF scheme adopted by the WHO in 1 998 provides 12 TEF values
       for the dioxin-like PCB congeners.6"^ Several state and nationwide sampling efforts have
       measured TEQ values based on dioxin and furan congeners only. EPA's dioxin reassessment
       provides a national PCB-TEQ background level of 1 .2 ppt in freshwater fish, which is equivalent
       to their TEQ estimate for dioxin and furans.


       As part of the WSTMP effort mentioned above, Ecology took a single composite sample from
       each of four lakes and found a dioxin-furan TEQ range of 0.20 to 1 .05 ppt.                  'g In nearby Lake
       Roosevelt, dioxin-furan TEQ levels ranged from 0.3 to 2.54 ppt in six species of fish sampled in
                36, h
       1994.            Both of these dioxin-furan TEQ ranges are based on the old EPA 1989 TEFs. More
       recent sampling of rainbow trout (wild and net-penned) from Lake Roosevelt gave an average
       overall TEQ of 0.9 with dioxin-like PCBs accounting for more than 70% of this value/7

       The recent EPA Columbia Basin study again provides some species-specific comparisons as
       shown in Table 6.




       g
           Samples were taken in 2001 from Green Lake (common carp), Mcintosh Lake (brown trout), Liberty Lake (brown
       trout) and Lake Whatcom (cutthroat trout). Composite size ranged from 5 to 10 individuals.
           While these dioxin-furan TEQs are based on the old EPA TEF scheme, the range calculated with the new scheme
       was virtually identical at 0.35-2.58 ppt.

                                                               13




                                                                              Dec GMV Re: Opposition to Pl MILs 000667
Case 2:15-cv-00201-SMJ                ECF No. 422-24              filed 01/28/20            PageID.23154 Page 22 of 48




      Table 6. Comparison of Polychlorinated Biphenyl Dioxin Toxic Equivalents (PCB-TEQ) in
      Washington State Fish from the Columbia Basin and Long Lake.

                           Number           Mean                      PCB TEQ (ng/kg)
                                                          Mean
                           of            Length
                                                     Weight (g)
                           samples          (mm)                      Mean           Median         Minimum      Maximum
                  Tissue
     Species      Type     CB    LL    CB      LL    CB      LL       CB     LL      CB     LL      CB     LL    CB    LL



     Mountain
                  Fillet   12    3     335     265   395     169      5.5    2.0     1.8      1.9   0.11   1.7   36    2.3
     whitefish


     Largescale
                  Fillet   19    6     489     457    1175   878      0.79   2.6     0.49     2.7   0.17   1.2   3.3   3.5
     sucker


      Note: Fish fillets were analyzed with skin for both the Columbia Basin and Long lake samples.

      CB = Samples collected from Columbia Basin waters between 1996 and 1998 included the following rivers:
      Columbia, Yakima, Umatilla, Snake, and Deschutes.

      LL = Samples collected in 2001 from both the upper and lower reaches of Long Lake,

      ug/kg = micrograms per kilogram also known as parts per billion (ppb).

      PCB-TEQ levels in mountain whitefish from Long Lake are lower than those sampled from
      Columbia Basin waters. As noted above, the smaller size of the Long Lake mountain whitefish
      could account for the lower result. It is also useful to note that the median values are nearly
      identical, suggesting a skewed distribution in the Columbia Basin whitefish sample. Both the
      mean and median PCB-TEQ values for Long Lake largescale sucker are higher than those found
      in the Columbia Basin study. Because the Long Lake suckers were somewhat smaller in size, the
      higher PCB-TEQs in these fish cannot be explained by size differences.

      Mercury


      Ecology recently completed a survey of mercury in bass that included 20 lakes throughout the
      state. The survey examined primarily largemouth bass and found mercury ranging from 22 to
      1280 ug/kg, with an average concentration of 217 ug/kg. Mercury in largemouth bass sampled
      from both reaches of Long Lake on 2001 ranged from 65 to 113 ug/kg, with an average of 93
      ug/kg. This comparison indicates that mercury levels in bass from Long Lake are similar or
      lower than those from other water bodies in the state.


      Benefits of Fish Consumption

      It is important to consider the very real benefits of eating fish. Fish is an excellent source of
      protein and has been associated with reduced risk of coronary heart disease. The health benefits
      of eating fish have been associated with low levels of saturated versus unsaturated fats. Saturated
      fats are linked with increased cholesterol levels and risk of heart disease, while unsaturated fats
      (e.g., omega-3 polyunsaturated fatty acid) are an essential nutrient. Fish also provide a good
      source of some vitamins and minerals.38'39 The American Heart Association recommends two
      servings of fish per week as part of a healthy diet.40

      The health benefits of eating fish deserve particular consideration when dealing with subsistence-
      consuming populations. Removal of fish from the diet of subsistence consumers can have serious
      health, social and economic consequences that must be considered when issuing fish

                                                                 14




                                                                                  Dec GMV Re: Opposition to Pl MILs 000668
Case 2:15-cv-00201-SMJ           ECF No. 422-24         filed 01/28/20       PageID.23155 Page 23 of 48




       advisories.36 No subsistence-consuming populations that fish Long Lake were identified in this
       assessment.


       All fish, including commercially purchased fish, have PCBs and other contaminants in them.
       For this reason, it is important to inform consumers to choose fish that generally have the lowest
       levels of contaminants, and provide other tips with which people can reduce their exposure to
       contaminants. For instance, PCB exposure from fish consumption can be significantly reduced
       through specific types of preparation and cooking. Reduction of PCBs in the fish meal varies
       considerably by species and type of preparation. Simply removing the skin of the fish has been
       shown to reduce PCB exposure.41 An average reduction of 30 percent was estimated for fat-
       trimmed, fillet meals of Great Lakes fish.42 Furthermore, cooking fish also reduces PCB levels in
       the fillets by more than 20%, and in some cases, PCBs were nearly entirely removed through
       cooking.43, 44

       Fish consumption advice should take into account that eating alternative sources of protein also
       has risks. For instance, increasing the consumption rate of beef or pork at the expense of eating
       fish can increase the risk of heart disease. In addition, some contaminants that are common in
       fish, such as dioxin, might also be present in other meats.


       Chemical Exposure and Children

       Children can be uniquely vulnerable to the hazardous effects of many environmental toxicants.


       The developing fetus is clearly sensitive to PCB and mercury exposures. The developing fetus
       must, therefore, be considered when addressing health hazards posed by PCBs and mercury, both
       of which are known to accumulate in fish.


       Although the MRL and RfD for PCBs is based on immune system effects, it represents the most
       sensitive endpoint of PCB toxicity and is, therefore, protective of the developing fetus. To ensure
       that a health protective approach was used, however, the combined effects of PCBs and mercury
       on the developing fetus were estimated for largemouth bass, a species predicted to have the
       highest mercury levels.


       Other Fish Species

       The recent sampling of Long Lake fish evaluated above included five species: mountain
       whitefish, largemouth bass, smallmouth bass, largescale sucker and yellow perch. However,
       other species are known to exist in the lake, including blue gill, crappie, common carp, northern
       pikeminnow (a.k.a. squawfish) and brown trout.


       The only data available on these other species include a single composite sample of white
       crappie and brown trout and three composites of northern pikeminnow taken in 1994 (see
       Appendix C). Brown trout and northern pikeminnow sampled in 1 994 had elevated levels of
       PCBs compared to different Long Lake fish sampled in 2001. PCB levels, however, may have
       declined in these other species since the 1994 sampling, as appears to be the case for sucker, bass
       and whitefish. It is clear that crayfish do not accumulate PCBs to any great extent, as evidenced
       by samples taken in Long Lake and the upper river since 1993.1



                                                        15




                                                                     Dec GMV Re: Opposition to Pl MILs 000669
Case 2:15-cv-00201-SMJ            ECF No. 422-24         filed 01/28/20      PageID.23156 Page 24 of 48




      In some instances, a representative species can be used to assess groups of fish that would be
      expected to accumulate similar amounts of contaminants. For example, it could be assumed that
      carp might contain levels of PCBs similar to sucker since they are both bottom feeders. While
      feeding habits might be similar, differences in size, metabolism and lifespan can make this
      extrapolation tenuous.


      Existing Fish Consumption Advisories

      DOH has issued two state-wide fish consumption advisories recommending that 1) women of
      child-bearing age and children under 6 years of age limit their consumption of canned tuna fish
      and not eat swordfish, shark, tilefish, king mackerel, or fresh-caught or frozen tuna steak, and 2)
      women of child-bearing age and children under 6 years of age limit their consumption of large
      and smallmouth bass to no more than two meals per month. More information regarding these
      advisories is available at http://www.doh.wa.gov/ehp/oehas/EHA fish adv.htm or by calling
      toll-free 1-877-485-7316.


      In conjunction with this evaluation, the existing fish consumption advisory released in March
      2001 for upstream portions of the river has been revised. The revisions segment the river into
      three portions, including Long Lake. For upstream reaches of the Spokane River, DOH
      recommends no consumption of fish caught between the Idaho border and Upriver Dam, and
      advises a limit of one meal per month for fish caught between Upriver Dam and Nine Mile Dam.
      As noted below in the Recommendations section of this document, the Long Lake segment does
      not require meal limits, but anglers are advised to prepare and cook fish caught in Long Lake in a
      manner that will reduce PCB levels.


      Fish meal limits


      The following meal limits in Table 7 were derived from average mercury and PCB levels in
      Long Lake fish. These limits were calculated using average concentration estimates of mercury
      and PCBs for various fish species with a target hazard index of 1 . These limits represent
      consumption rates that would be protective of persons who consume fish from Long Lake based
      on straight risk assessment. Factors such as the benefits of fish consumption, reduction of
      contaminants through cooking and preparation, background contaminant levels in fish, and
      access to other sources of fish or protein were not considered when calculating these meal limits.




                                                       16




                                                                     Dec GMV Re: Opposition to Pl MILs 000670
Case 2:15-cv-00201-SMJ         ECF No. 422-24             filed 01/28/20          PageID.23157 Page 25 of 48




       Table 7. Meal Limits Based on PCBs, Mercury, Long Lake Fish, Washington.3


                                                         Recommended 8-ounce
                                                               meals per month

                                   Fish Species
                                                         Developmental b      Immune c



                                  Large Mouth Bass                3              3.2



                                  Small Mouth Bass               6.5             5.1



                                  Largescale Sucker              2.4             1.8



                                 Mountain Whitefish              3.3             2.6



                                    Yellow Perch              Unlimited       Unlimited


                             a= Large mouth bass were the only species sampled for mercury

                             b = Based on developmental endpoint of PCBs and mercury assuming a female body
                                weight of 60 kg

                             c = Based on the Immune endpoint of PCBs, assuming an adult body weight of 70 kg




       Applying the Table 7 meal limits across the general population assumes that meal size will
       decrease proportionately with body weight. Such an assumption could result in an underestimate
       of exposure for consumers who eat proportionately more fish per unit of body weight. Table 8
       demonstrates how an eight-ounce meal for a 70-kilogram adult would change to remain
       proportional with body weight.




                                                         17




                                                                          Dec GMV Re: Opposition to Pl MILs 000671
Case 2:15-cv-00201-SMJ        ECF No. 422-24               filed 01/28/20           PageID.23158 Page 26 of 48




      Table 8. Standard Fish Meal Size Adjusted for Body Weight


                                     Body          Body         Adjusted
                                   Weight        Weight         Meal Size
                                     (lbs)         (kg)            (oz)



                                      200           90.7            10.4



                                      154            70              8



                                      150           68.0            7.8



                                      100           45.4            5.2



                                       50           22.7            2.6



                                       25           11.3            1.3



                                       20           9.1             1.0


                                  a = Based on an 8-ounce meal for a 70 kg adult.

                                  lbs = pounds               kg = kilograms




                                                       18




                                                                         Dec GMV Re: Opposition to Pl MILs 000672
Case 2:15-cv-00201-SMJ          ECF No. 422-24          filed 01/28/20       PageID.23159 Page 27 of 48




       Conclusions

          1.   Average consumers of sport fish from Long Lake are not expected to experience adverse
               health effects from exposure to contaminants in those fish. No apparent public health
               hazard exists for average consumers of Long Lake sport fish.

          2.   High-end consumers of sport fish from Long Lake might be exposed at doses only
               slightly above health comparison values.

               •   Although these doses are not expected to cause adverse health effects, prudent public
                   health measures such as cooking and cleaning fish to reduce exposure to PCBs
                   through fish consumption can lower potential risk associated with PCBs in fish.

          3.   Polychlorinated biphenyls (PCBs) in popular sport-caught fish from Long Lake are
               generally lower than in the upper Spokane River. Consumption of sport fish from Long
               Lake is preferred over the consumption of fish from other upstream portions of the
               Spokane River.

          4.   Average and high-end consumption of yellow perch is not expected to result in any
               adverse health effects.

               •   Yellow perch contain the lowest levels of PCBs in any fish sampled from Long Lake.

          5.   Levels of total PCBs and dioxin-like PCBs in Long Lake largemouth bass and mountain
               whitefish are similar to those in fish from other water bodies in Washington State.

          6.   Largescale sucker from Long Lake have PCB levels only slightly lower than those found
               in the upper river and higher than sucker data recently gathered from Columbia Basin
               rivers.

          7.   Largescale sucker appear to have slightly higher PCB-TEQ levels than sucker found in
               Columbia Basin rivers, which would be consistent with the higher total PCB levels.

          8.   Largescale sucker are the least desirable of all the fish sampled from Long Lake from a
               health perspective, but average consumers of fish from Long Lake are not expected to
               experience adverse health effects from exposure to contaminants in those fish. Although
               high-end consumers of fish from Long Lake might be exposed at doses above health
               comparison values, these doses are not expected to cause adverse health effects,
               especially when considering the safety factor of 300 that was applied to derive the MRL
               (hazard quotient of 8.5 results from a dose that is about 35 times less that actual effect
               level), the health benefits of fish consumption, and the reduction of PCB levels through
               cooking and preparation.

         9.    Other species of fish not targeted by sport fisherman that are likely or known to be
               present in the lake, such as common carp and bluegill, have not been sampled.

         10. The historical data do not allow for any conclusions about whether PCB levels in Long
             Lake fish have decreased to any significant extent since the first samples were analyzed
               in 1992.




                                                       19




                                                                    Dec GMV Re: Opposition to Pl MILs 000673
Case 2:15-cv-00201-SMJ             ECF No. 422-24          filed 01/28/20        PageID.23160 Page 28 of 48




      Recommendations

      1.   Although this health consultation makes no meal limit recommendations for Long Lake fish,
           DOH recommends providing health education to Long Lake fish consumers including
           instructions on how to clean and cook fish in a manner that reduces a person's exposure to
           PCBs in their diet (see Public Health Action Plan).




      Public Health Action Plan

      Actions taken


           1.   DOH has communicated the following advice to Long Lake anglers:

                •   Eat only fillets or gutted fish—do not eat the whole fish.

                •   Do not eat the skin—if possible, remove the skin prior to cooking.

                •   Cook fish so that drippings do not remain in the meal (i.e., broil or bake on a drip
                    pan).

                •   Choose yellow perch before eating other types of fish from Long Lake.

      These precautions are particularly important with respect to largescale sucker and other non-
      sport fish (e.g. northern pikeminnow, crappie), which contain, or may contain, higher levels of
      PCBs than sport fish.


      Pregnant women, women of child-bearing age, breast-feeding women, and children under 6
      years of age should pay special attention to these recommendations.

           2.   DOH conducted fish cleaning demonstrations to various angler communities in the
                Spokane area. Demonstrations were also given to representatives from different ethnic
                groups so that the skills could be transferred to non-English speakers.

           3.   DOH has updated fact sheets for the Spokane River to include information on Long Lake
                fish. The fact sheets also show preparation and cooking methods to reduce a fish
                consumer's exposure to PCBs. In addition to English language fact sheets, Spanish,
                Hmong, Vietnamese, and Russian language versions were prepared to account for the
                cultural diversity in the Spokane River valley.

           Actions planned


           1.   DOH will work with the Spokane Regional Health District to continue health education
                activities in the Spokane River Basin (including Long Lake).

           2.   DOH will work with Ecology and the Spokane Regional Health District to update fish
                advisories in the Spokane River Basin as fish sampling data are made available in the
                future.




                                                         20




                                                                       Dec GMV Re: Opposition to Pl MILs 000674
Case 2:15-cv-00201-SMJ         ECF No. 422-24          filed 01/28/20       PageID.23161 Page 29 of 48




       This Long Lake Public Health Consultation was prepared by the Washington State Department
       of Health under a cooperative agreement with the federal Agency for Toxic Substances and
       Disease Registry (ATSDR). It was completed in accordance with approved methodologies and
       procedures existing at the time the health consultation was initiated. Editorial review was
       completed by the Cooperative Agreement partner.




                                Technical Project Officer, CAT, SPAB, DHAC




       The Division of Health Assessment and Consultation (DHAC), ATSDR, has reviewed this health
       consultation and concurs with its findings.




                                  Team Lead, CAT, SPAB, DHAC, ATSDR




                                                      21




                                                                   Dec GMV Re: Opposition to Pl MILs 000675
Case 2:15-cv-00201-SMJ        ECF No. 422-24           filed 01/28/20   PageID.23162 Page 30 of 48




      Authors, Technical Advisors

      Robert Duff

      Office of Environmental Health Assessments
      Washington State Department of Health


      Gary Palcisko

      Office of Environmental Health Assessments
      Washington State Department of Health



      ATSDR Technical Project Officer

      Alan Parham

      Division of Health Assessment and Consultation
      Superfund Site Assessment Branch




                                                   22




                                                                Dec GMV Re: Opposition to Pl MILs 000676
Case 2:15-cv-00201-SMJ                         ECF No. 422-24                  filed 01/28/20                  PageID.23163 Page 31 of 48




       Appendix A. Figures

       Figure 1. Long Lake Sampling Segments (Adapted from Reference 3)


                                                                      -


                         u


                   A,
             \ v
                                         s
                                                      /
                                                             Av
                                                                  V
                    is
                                                                              7"



              fY
              f
                                          v it ty/                 Cental
                                                                 Rb;
                             Limits of Lorn
                                                                  Sal
                             La fco Stratum"                                                           of U|
                                                                                          Lake
                                                                                                                      H


                                                                                         A.
                                                                                          &



         \
         Yj                                     %
                                                  7               i                               it
                                                                                                                 jj
                                                                                                                          fm
         j                                                                                                       Vs



         7^
         I
                                                                                              h                 J         7      <*
         7^                                                                         yj        *£ -7
                                                                                                  v
                                                                                                                           Nii
                                                                          u                                           <       V-«*K
                                                  )                       /

        S "                   1   ! , /A                                                                y-y:                    1,



                                                                                                                                 N
                   3000            0           3000       6000        9000    Meters




                                                                              A-l




                                                                                              Dec GMV Re: Opposition to Pl MILs 000677
Case 2:15-cv-00201-SMJ               ECF No. 422-24     filed 01/28/20       PageID.23164 Page 32 of 48




                           o

                           o
                           o                                                         o
                                                                                     o
                           s                                                         s


                           m

                           *                                                         •f
                        i.ntL                                                             LOAEL




         M-




                                 I            I
                                 a            i
                           o 3
                           .T-
                                       s
                                       iX-


                           o

                           o 5'        o
                           o           o


                                       '_T|   a,


                                 &            s*


                           n     M
                                       If     1-1

                                              &
                                              x-




                                              I


      Figure 2. Worst-Case Exposures to PCBs in Long Lake Largescale Sucker Exceed the MRL.


      Adverse health effects do not necessarily occur when an MRL is exceeded, but the likelihood
      increases as a dose approaches an actual toxic effect level (white = less likely, black = more
      likely). The likelihood of adverse health effects occurring as a result of these exposures is
      relatively low.




                                                      A-2




                                                                    Dec GMV Re: Opposition to Pl MILs 000678
                        Case 2:15-cv-00201-SMJ                                 ECF No. 422-24             filed 01/28/20             PageID.23165 Page 33 of 48




Appendix B. 2001 Long Lake Fish Sampling Results

Table Bl. Polychlorinated Biphenyl and Metals Results for June 2001 Samples of Upper Long Lake Fish, Spokane County, Washington (ug/kg)


VIEL ID Number        Sample ID                Zinc          Cd           Pb                 PCB 1016     PCB 1221       PCB 1232     PCB 1242
                                                                                     Ik                                                           PCB 1248      PCB 1254       PCB 1260        % lipid

 15-8307                ULL-LMB          1      7930           100    U    100   U    113     11      u     11       u    11     u     11     u   22             37              13            0.76


 15-8311                ULL-LMB          2      7380           100    U    100   U    81.1    11                          11           11          11            20
                                                                                                      u              u           u            u           j                      7.8      J    0.33


 15-8306                ULL-LMB          3      7720           100    U    100   U    105     10     u      10       u    10           10          11            23              5.2            0.61
                                                                                                                                 u            u
                                                                                                                                                                                          nj

 13-8280                ULL-LRS          1      10450          100    U    100   U            28     u     28            28            28         21             53              38
                                                                                                                     u           u            u           J               nj                    1.83


 13-8287                ULL-LRS          2      15900          100    U    100   U                    u     11       u    II     u     11     u   35             69              28             1.89


13-8286                 ULL-LRS          3      15900          100    U    100   U            11            11            11                       14            38              34
                                                                                                     u               u           u            u           nj              nj                    1.55


13-8285                 ULL-LRS          W1                                                   22           22            22            22         20             73
                                                                                                     u               u           u            u           nj                     71             1.46


 13-8283                ULL-LRS          W2     22300          280        730                 51      u    51        u   51      u     51     u   82              160            94            4.02


13-8284                 ULL-LRS          W3                                                   22           22            22            22         89              150
                                                                                                     u               u           u            u            nj                    55            5.52


15-8308                 ULL-MHF          1                                                    11            11                         11          19            43              27
                                                                                                     u               u           u            u                           nj                    1 88


15-8309                 ULL-MHF          2                                                           u               u    11     u     11     u                  29              20             1.53


 15-8310                ULL-MHF          3      11700          100    U    100   U            11     u               u    11     u            u    16            34              20             1.83
                                                                                                                                                                                          nj


13-8291                 ULL-SMB          1      5910           100    U    100   U            11            11            11           11         4.1     j       19      nj     9.3           0.46
                                                                                                     u               u           u            u
                                                                                                                                                                                         j

13-8293                 ULL-SMB          2                                                    II      u              u    11     u     1 1    u    12            27              15            0.69


13-8292                 ULL-SMB          3                                                                                II                      9.5            21
                                                                                                     u               u           u            u           j                      9       J     0.43


14-8300                 ULL-YPC          1                                                    11     u               u           u     1 1    u    11     u      11       u      11       u    0.26


14-8301                ULL-YPC           2      11900          100    U   100    U            II     u      II       u           u            u    11     u      11       u      11       u    0.35


14-8302                ULL-YPC           3                                                    11     u      11       u   11      u     11     u   11      u      11       u      11       u    0.33


 LMB = Largemouth bass           LRS = Largescale sucker          MHF = Mountain whitefish   SMB = Smallmouth bass       YPC = Yellow perch        U = not detected     j = estimated value

ug/kg = micrograms per kilogram; also known as parts per billion (ppb).


                                                                                                    B-l




                                                                                                                                                   Dec GMV Re: Opposition to Pl MILs 000679
                        Case 2:15-cv-00201-SMJ                             ECF No. 422-24                 filed 01/28/20         PageID.23166 Page 34 of 48




Table B2. Polychlorinated Biphenyl and Metals Results for June 2001 Samples of Lower Long Lake Fish, Spokane County, Washington ( pg/kg)

MEL ID Number             Sample ID               Zinc        Cadmium     Lead       Mercury   PCB 1016    PCB 1221   PCB 1232    PCB 1242     PCB 1248   PCB 1254   PCB 1260   % lipid



15-8303                   LLL-LMB                 7430        100     U   100    U 108         11     u     11    u   11     u    11    u      11    j    24         12         0.41


15-8304                   LLL-LMB         2       9460        100     U   100    U 86.4        11     u     1 1   u   11     u    11    u      18         33         13         0.62


15-8305                   LLL-LMB         3       9100        100     U   100    U 65.4        11     u     11    u   11     u    11    u      14         31         12         0.32


13-8289                   LLL-LRS         1       9400     J 100      U   100    U             11     u     11    u   11     u    11    u      16         34         13         1.48



13-8290                   LLL-LRS         2       15000       100     U   100    U             11     u     11    u   11     u    11    u      26         44         30         1.86


13-8288                   LLL-LRS         3       10200       100     U   100    u             11     u     11    u   11     u    11    u      34         53         25         1.92



13-8281                   LLL-LRS         W1                                                   27     u    27     u   27     u    27       u   63         160        170        2.54


13-8282                   LLL-LRS         W3      32200       420         500                  27     u    27     u   27     u    27       u   41         180   nj   100        4.1


13-8296                   LLL-SMB         1                                                    11     u     11    u   11     u    11       u   11    u    17    nj   14         0.23


13-8295                   LLL-SMB         2                                                    11     u     11    u   11     u    11       u   11    u    11    u    11     u   0.09


13-8294                   LLL-SMB         3       7610        100     U   100    U             11     u     11    u   11     u    11       u   11    u    22         11     j   0.17


13-8297                   LLL-YPC         1                                                    10     u     10    u   10     u    10       u   10    u    10    u    10     u   0.13


14-8298                   LLL-YPC         2       9110        100     U   100    u             11     u     11    u   11     u    11       u   11    u    11    u    11     u   0.17



14-8299                   LLL-YPC         3                                                    10     u     10    u   10     u    10       u   10    u    10    u    10     u   0.18


LMB = Largemouth bass                         LRS = Largescale sucker                SMB = Smallmouth bass            YPC = Yellow perch
U = not detected                              j = estimated value

ug/kg = micrograms per kilogram; also known as parts per billion (ppb).




                                                                                                    B-2




                                                                                                                                               Dec GMV Re: Opposition to Pl MILs 000680
                                Case 2:15-cv-00201-SMJ                        ECF No. 422-24             filed 01/28/20      PageID.23167 Page 35 of 48




Table B3. Polychlorinated Biphenyl Dioxin Toxic Equivalents (PCB-TEQs) for June 2001 Samples of Upper Long Lake Fish, Spokane County,
Washington (ng/kg)

                                            ULL-LRS-      ULL-LRS-    ULL-LRS-                       ULL-LMB-     ULL-LMB-      ULL-LMB-       ULL-MHF-       ULL-MHF-       ULL-MHF-
                                            1             2           3           ULL-LRS-3 (dup)    1           2              3              1              2              3

IUPAC NO.
                                            13-8280       13-8287     13-8286     13-8286            15-8307      15-8311       15-8306        15-8308        15-8309         15-8310


77                                          0.007         0.011       0.005       0.006              0.019       0.007          0.008          0.010          0.009          0.012


81                                          0.000063      0.000029    0.000045    0.000008           0.000012    0.000010       0.000028       0.000010       0.000011       0.000010


105                                         0.254         0.309       0.380       0.310              0.220       0.111          0.111          0.236          0.174          0.211


114                                         0.118         0.144       0.149       0.151              0.091       0.049          0.050          0.100          0.076          0.085


118                                         0.827         0.895       1.040       0.987              0.508       0.257          0.284          0.643          0.478          0.542


123                                         0.018         0.025       0.023       0.022              0.012       0.007          0.007          0.012          0.009          0.01 1


126                                         1.120         1.170       1.390       1.420              1.390       0.696          0.851          0.872          0.630          0.752


156                                         0.389         0.408       0.474       0.463              0.231       0.121          0.142          0.366          0.283          0.300


157 a                                       0.000         0.000       0.000       0.000              0.000       0.000          0.000          0.000          0.000          0.000


167                                         0.004         0.003       0.004       0.004              0.002       0.001          0.001          0.003          0.002          0.002


169                                         0.038         0.035       0.042       0.033              0.014       0.008          0.013          0.026          0.020          0.022


189                                         0.006         0.005       0.007       0.007              0.003       0.001          0.002          0.004          0.004          0.004


Total                                       2.78          3.00        3.51        3.40               2.49         1.26          1.47           2.27           1.68           1.94


Sum     105,1 14,1 18,126,156               2.71          2.93        3.43        3.33               2.44         1.23          1.44           2.22           1.64           1.89


Contribution          105,114,118,126,156   97%           97%         98%         98%                98%         98%            98%            98%            97%            97%


LRS = Largescale sucker                             LMB = Largemouth bass         MHF = Mountain whitefish        ng/kg = nanograms per kilogram; also known as parts per trillion (ppt).

NOTE: TEQs are calculated using one-half detection limit for congeners that were not detected. Toxic equivalency factors (TEFs) are those adopted by the WHO in 1998.

a = Congener 157 co-eluted with congener 156. Both of these congeners have the same toxic equivalency factor (0.0005) and, therefore, the TEQ given for congener 156 should
provide an accurate estimate for both in the total TEQ value.

                                                                                               B-3




                                                                                                                                            Dec GMV Re: Opposition to Pl MILs 000681
                              Case 2:15-cv-00201-SMJ              ECF No. 422-24          filed 01/28/20          PageID.23168 Page 36 of 48




Table B4. Polychlorinated Biphenyl Dioxin Toxic Equivalents (PCB-TEQs) for June 2001 Samples of Lower Long Lake Fish, Spokane County,
Washington (ng/kg)


                                           LLL-LRS-1   LLL-LRS-2      LLL-LRS-3         LLL-LRS-3 (dup)             LLL-LMB-1           LLL-LMB-2           LLL-LMB-3

IUPAC NO.
                                           13-8289     13-8290        13-8288           13-8288                     15-8303             15-8304             15-8305



77                                         0.007       0.007          0.011             0.010                      0.008                0.011               0.014


81                                         0.000024    0.000023       0.000041          0.000026                   0.000037             0.001210            0.000050


105                                        0.122       0.224          0.264             0.268                      0.157                0.137               0.247


114                                        0.047       0.100          0.113             0.113                      0.078                0.063               0.113


118                                        0.298       0.695          0.803             0.808                      0.494                0.391               0.708


123                                        0.010       0.017          0.020             0.021                      0.011                0.010               0.019


126                                        0.563       1.120          1.170             1.190                      0.975                0.834               1.310


156                                        0.155       0.326          0.315             0.309                      0.237                0.170               0.330


157                                        0.000       0.000          0.000             0.000                      0.000                0.000               0.000


167                                        0.001       0.003          0.003             0.003                      0.002                0.001               0.003


169                                        0.014       0.036          0.026             0.025                      0.017                0.014               0.028


189                                        0.002       0.005          0.004             0.004                      0.003                0.002               0.004


Total                                      1.2         2.5            2.7               2.8                        2.0                  1.6                 2.8


Sum     105,114,118,126,156                1.2         2.5            2.7               2.7                         1.9                 1.6                 2.7


Contribution         105,114,118,126,156   97%         97%            98%               98%                        98%                  98%                 98%


LRS = Largescale sucker LMB = Largemouth bass NOTE: TEQs are calculated using Zi detection limit for congeners that were not detected. Toxic equivalency factors (TEFs)
are those adopted by the WHO in 1998.a = Congener 157 co-eluted with congener 156. Both of these congeners have the same toxic equivalency factor (0.0005) and therefore, the
TEQ given for congener 156 should provide an accurate estimate for both in the total TEQ value. ng/kg = nanograms per kilogram; also known as parts per trillion (ppt).


                                                                                    B-4




                                                                                                   i                             Dec GMV Re: Opposition to Pl MILs 000682
Case 2:15-cv-00201-SMJ      ECF No. 422-24       filed 01/28/20     PageID.23169 Page 37 of 48




       Appendix C: Total Polychlorinated Biphenyl Concentrations in Long Lake
       Fish, Spokane County, Washington


                             Month/Y ear     Sample      Sample        Total PCB
       Species               Sampled         Type        Size          Concentration b (ug/kg)

                             7/92            Whole       NA            724


                             7/93            Whole       1 (C=5)       410


                             8/94            Whole       1 (C=8)       820


       Largescale sucker     6/01 -upper     Whole       3             265


                             6/01 -lower     Whole       2             357


                             6/0 1 -upper    Fillet      3 (C=10)      110


                             6/01 -lower     Fillet      3 (C=9)       92


       Brown trout           8/94            Fillet      3 (C=3)       193


                             7/93            edible      1 (C=5)       <17
       Crayfish
                             8/94            edible      1 (C=3)       <9


                             8/92            Fillet      1             <75


                             7/93            Fillet      1 (C=5)       97


                                             Fillet      1 (C=5)       94
       Largemouth bass       8/94
                                             Fillet      1 (C=5)       104


                             6/01 -upper     Fillet      3 (C=10)      50


                            6/01 -lower      Fillet      3 (C=4)       56


                            6/01 -upper      Fillet      3 (C=5)       42
       Smallmouth bass
                            6/01 -lower      Fillet      3 (C=5)       31


       Mountain whitefish   7/93             Fillet      1 (C=5)       780


                                             Fillet      1 (C=8)       150


                            8/94             Fillet      1 (C=7)       118


                                             Fillet      1 (C=7)       71


                            6/01 -upper      Fillet      3 (C=6)       73




                                              C-l




                                                             Dec GMV Re: Opposition to Pl MILs 000683
Case 2:15-cv-00201-SMJ              ECF No. 422-24              filed 01/28/20          PageID.23170 Page 38 of 48




                                    Month/Y ear            Sample         Sample         Total PCB
      Species                       Sampled                Type           Size a         Concentration b (ug/kg)

                                    6/01 -lower            Fillet         NA             NA


                                                           Fillet         1 (C=8)        300
      Northern pikeminnow
                                    8/94                   Fillet         1 (C=8)        206
      (Squawfish)
                                                           Fillet          1 (C=8)       200


      White crappie                 8/94                   Fillet         1 (C=7)        98


                                    8/92                   Fillet         1              <75


                                    7/93                   Fillet          1 (C=5)        18


                                                           Fillet          1 (C=8)        15


      Yellow perch                  8/94 c                 Fillet          1 (C=8)        16


                                                           Fillet          1 (C=8)        12


                                    6/01 -upper            Fillet         3 (C=10)             < 1 1 for each Aroclor


                                    6/01 -lower            Fillet         3 (C=ll)        < 1 1 for each Aroclor


      a = C denotes that the sample was a composite consisting of the designated number of individuals per sample,
      b = Sum of Aroclors

      c = Sum of Aroclors 1248, 1254 and 1260 using 'A detection limit for non-detected Aroclors.

      ug/kg = micrograms per kilogram also known as parts per billion (ppb).




                                                             C-2




                                                                               Dec GMV Re: Opposition to Pl MILs 000684
Case 2:15-cv-00201-SMJ          ECF No. 422-24            filed 01/28/20      PageID.23171 Page 39 of 48




       Appendix D. Calculation of Health Risk Estimates

       The human health risks associated with exposure to PCBs in Spokane River fish were evaluated
       for both cancer and noncancer endpoints using the equations below and the exposure parameters
       provided in Table Dl.




       Equation Dl

                     DoSCnoncancer (mg/kg-day)    C X CFi X IR X CF? X EF IX! ED
                                                       BWx AT noncancer

       Equation D2
                     Dosecancer (mg/kg-day)      = CxCFi x IR x CF? x EF X ED
                                                       BWx AT cancer



       Equation D3

                     Hazard Quotient = Dose noncancer
                                                 MRL

       Equation D4

                     Cancer Risk      = Dose cancer x Cancer Potency Factor




                                                         D-l




                                                                       Dec GMV Re: Opposition to Pl MILs 000685
Case 2:15-cv-00201-SMJ                 ECF No. 422-24             filed 01/28/20        PageID.23172 Page 40 of 48




      Table Dl. Exposure Assumptions


      Parameter                          Value          Unit           Comments


       Concentration (C) - Average                                     Mean
                                         see Tables
                                                        ug/kg
                                         1,2 and 3
       Concentration (C) - High-end                                    Maximum detected value.

                                                                       Converts contaminant concentration from micrograms
       Conversion Factor, (CF,)          0.001          mg/ug
                                                                       (ug) to milligrams (mg)

       Ingestion Rate (1R) - Average     42
                                                        g/day          DOH Lake Roosevelt angler survey
       Ingestion Rate (IR) - High-end    90


       Conversion Factor2 (CF2)          0.001          kg/g           Converts mass of fish from grams (g) to kilograms (kg)

                                                                       Assumes daily exposure consistent with units of
       Exposure Frequency (EF)           365            days/year
                                                                       ingestion rate given in g/day.

       Exposure Duration (ED)            30             years          High-end estimate of residence time.


                                         70                            Adult mean body weight (Immune endpoint)

       Body Weight (BW) *                               kg
                                                                       Adult female mean body weight (Developmental
                                         60
                                                                       endpoint)


       Averaging Timen oncancer (AT)     10950          days           30 years


       Averaging Timecancer (AT)         25550          days           70 years


       Minimal Risk Level (MRL) or       Contaminant-
                                                        mg/kg/day      Source: ATSDR, EPA
       Oral Reference Dose (RfD)         specific


                                         Contaminant-
       Cancer Potency Factor                            mg/kg-day"1    Source: EPA
                                         specific


      *Note: A body weight of 60 kg was used when calculating doses for mercury and combined doses of mercury and
      PCBs. The PCB chronic MRL of 0.00002 mg/kg-day was also replaced in this calculation by the intermediate MRL
      for developmental effects of 0.00003 mg/kg-day.




                                                                D-2




                                                                              Dec GMV Re: Opposition to Pl MILs 000686
Case 2:15-cv-00201-SMJ              ECF No. 422-24                filed 01/28/20            PageID.23173 Page 41 of 48




       Table D2. Health Risk Calculations from Exposure to Total Polychlorinated Biphenyls in Fish
       Sampled in 2001 from Long Lake, Spokane County, Washington


                                                             #of          Hazard Quotient          Cancer Risk
                                                             Samples
       Location             Species              Tissue
                                                                          Average      High-end    Average   High-end


                            Largemouth bass      Fillet      3            1.5          4.6         3E-05     8E-05


                                                 Fillet      3            3.3          8.5         6E-05     1E-04
                            Largescale sucker

       Upper Long Lake                           Whole3      3            7.9          21.6        1E-04     2E-04


                            Mountain whitefish   Fillet      3            2.2          5.7        4E-05      1E-04


                            Smallmouth bass      Fillet      3            1.3          3.5        2E-05      6E-05


                            Yellow perch         Fillet      3            0.5          1.1        8E-06      2E-05


                           Largemouth bass       Fillet      3            1.7         4.1         3E-05      7E-05


                                                 Fillet      3            2.8         7.2         5E-05      1E-04
                           Largescale sucker
       Lower Long Lake                           Whole3      2            10.7        25.3        2E-04      4E-04


                           Smallmouth bass       Fillet      3            0.9         2.5         2E-05      4E-05


                           Yellow perch          Fillet     3             0.5          1.1        8E-06      2E-05


                           Largemouth bass       Fillet     6             1.6         4.6         3E-05      8E-05



                                                 Fillet     6             3.0         8.5         5E-05      1E-04
                           Largescale sucker
       Lower and Upper
                                                 Whole      5             9.0         25.3        2E-04      4E-04
       Long Lake


                           Smallmouth bass       Fillet     6             1.1         3.5         2E-05      6E-05


                           Yellow perch          Fillet     6             0.5         1.1         8E-06      2E-05


       Numbers in bold are those that do not exceed a hazard quotient of 1 .




                                                                 D-3




                                                                                 Dec GMV Re: Opposition to Pl MILs 000687
Case 2:15-cv-00201-SMJ                     ECF No. 422-24                  filed 01/28/20             PageID.23174 Page 42 of 48




      Table D3. Hazard Quotients and Hazard Index Results from Exposure to Both Total
      Polychlorinated Biphenyls and Mercury in Fish Sampled in 2001 from Long Lake, Spokane
      County, Washington


                                            #of      PCB Hazard                PCB Hazard Mercury
                                            Samples Quotient                   Quotient             Hazard              Hazard Index
                                                     (immune)                  (developmental)      Quotient            (developmental)


      Location Species            Tissue
                                                     Average       High-end    Average High-end Average High-end Average High-end



      Upper       Largemouth
                                  Fillet    3        1.5           4.6         1.2      3.6         0.7   1.7           1.9      5.3
      Long Lake        bass


      Lower       Largemouth
                                  Fillet    3        1.7           4.1         1.3      3.2         0.6   1.6           1.9      5.1
      Long Lake bass


      Upper and
                  Largemouth
      Lower                       Fillet    6        1.6           4.6         1.2      3.5         0.7   1.7           1.9      5.2
                  bass
      Long Lake




      Table D4. Health Risk Calculations from Exposure to Polychlorinated Biphenyl Dioxin Toxic
      Equivalents (PCB-TEQs) in Fish Sampled in 2001 from Long Lake, Spokane County,
      Washington


                                                               #of              Hazard Quotient              Cancer Risk
                                                               Samples
      Location            Species                 Tissue
                                                                                 Average      High-end       Average          High-end



                          Largemouth bass         Fillet       3                 1.0          3.1               7E-05         2E-04


      Upper Long Lake     Largescale sucker       Fillet       3                 1.8          4.4               1E-04         3E-04


                              Mountain whitefish Fillet        3                 1.1          2.9               7E-05         1E-04


                              Largemouth bass     Fillet       3                 1.2          3.5               8E-05         2E-04
      Lower Long Lake
                              Largescale sucker   Fillet       3                 1.3          3.5               8E-05         2E-04


                              Largemouth bass     Fillet       6                 1.1          3.5               7E-05         2E-04
      Lower and Upper
      Long Lake
                              Largescale sucker   Fillet       6                 1.5          4.4               1E-04         3E-04




                                                                         D-4




                                                                                        Dec GMV Re: Opposition to Pl MILs 000688
           Case 2:15-cv-00201-SMJ                        ECF No. 422-24               filed 01/28/20          PageID.23175 Page 43 of 48




Table D5. Total Polychlorinated Biphenyl (PCB) Concentrations in Largescale Sucker and Mountain Whitefish from Long Lake and
the Upper Spokane River, Spokane County, Washington a(ug/kg)


                          1999                                                                                       2001


                                                                                               Seven Mile
                                                                                                                     Upper Long            Lower Long
                          Stateline                Plante Ferry           Greene Street        Bridge                Lake                  Lake

 Fish Species             w         C      HQ      W       c      HQ      W       c     HQ     W      C       HQ     W      c       HQ     W       c      HQ


 Largescale sucker
                          1019      101    3       917     148    4       935     192   6      934      147   4      627     110
                                                                                                                                    O
                                                                                                                                           829     92
 (fillets w/skin)

 Largescale sucker
                          1052      120    4       870     283    9       790    445    13     915    680     20     984    265     8      911     357    11
 (whole)


 Mountain whitefish
                          NA        NA     NA      NA      NA    NA       427    339    10     411    642     19     169    73      2      NA     NA      NA
 (fillets with skin)

W = mean weight                    C = concentration                   HQ = hazard quotient

a = Whole largescale sucker samples taken from the four upper river locations in 1999 are single composites of five fish. Upper river fillet sample results from
1999 are means of 5 individuals. The 2001 Long Lake whole largescale sucker results represent the mean of 3 individuals for the upper lake and 2 individuals for
the lower lake. The 2001 Long Lake fillet sample results are means of the 3 composites per species.

ug/kg = micrograms per kilogram; also known as parts per billion (ppb).




                                                                                D-5




                                                                                                                            Dec GMV Re: Opposition to Pl MILs 000689
          Case 2:15-cv-00201-SMJ                        ECF No. 422-24                filed 01/28/20         PageID.23176 Page 44 of 48




Table D6. Results of Different Calculation Methods for Total Polychlorinated Biphenyls (PCBs) in Fish from Long Lake, Spokane
County, Washington


                                                                       Mean Total PCBs (ug/kg)

                                                                       Sum of         Sum of                       1248, 1254
                                                          # per
                                                                       congeners w/ congeners w/                   and 1260      All Aroclors   All Aroclors
   Location Species               Tissue      Samples     composite
                                                                       ND = 0         ND = DL       Homologues     Only3         w/ ND = y2 DL w/ ND = 0


                  Largemouth
                                  Fillet      3           10           57.9           57.9          57.9           50.0          71.3           50.0
                bass


                                  Fillet                  10            143.1         143.1         143            110.0         143.3          110.0
                  Largescale
                  sucker
                                  Whole                   NA           NA             NA            NA             264.7         328.0          264.7
   Upper Long
   Lake
                  Mountain
                                  Fillet      3           6            78.1           78.1          78.1           73.0          95.0           73.0
                  whitefish


                  Smallmouth                  •s

                                  Fillet                  5            NA             NA            NA             42.0          64.0           42.0
                  bass

                                              2
                  Yellow perch Fillet                      10          NA             NA            NA             16.5          38.5           0.0


                  Largemouth
                                  Fillet      3           4            78.8           78.8          78.7           56.0          78.0           56.0
                  bass


                                  Fillet      3           9             112.2         112.2         112.2          91.7          113.7          91.7
                  Largescale
   Lower Long sucker
                                  Whole       2           NA           NA             NA            NA             357.0         411.0          357.0
   Lake

                  Smallmouth
                                  Fillet      3           5            NA             NA            NA             30.5          61.7           21.3
                  bass


                  Yellow perch Fillet                     11           NA             NA            NA             15.5          51.7           0


ND = non-detect               DL = detection limit      ug/kg = micrograms per kilogram also known as parts per billion (ppb).

a = Sum of Aroclor 1248, 1254 and 1260 using 'A detection limit for non-detects.



                                                                                D-6




                                                                                                                              Dec GMV Re: Opposition to Pl MILs 000690
Case 2:15-cv-00201-SMJ           ECF No. 422-24         filed 01/28/20      PageID.23177 Page 45 of 48




       Appendix E: References


           Washington State Department of Health. Health consultation: evaluation of polychlorinated
       biphenyls (PCBs) in Spokane River Fish. Spokane, Spokane County, Washington. December
       2001.


       1 Washington State Department of Ecology. Department of Ecology 1993-94 investigation of
       PCBs in the Spokane River. Publication No. 95-310. February 1995.


       3 Washington State Department of Ecology. Analysis of fish tissue from Long Lake (Spokane
       River) for PCBs and selected metals. Publication No. 02-03-049. November 2002.


       4 Hazardous Substances Data Bank. Polychlorinated biphenyls. Toxicology data network
       (TOXNET). Available at: http://toxnet.nlm.nih.gov/. Last accessed June 13, 2004.


       3 Agency for Toxic Substances and Disease Registry. Toxicological profile for polychlorinated
       biphenyls (PCBs). November 2000.



       6 Van den Berg M, Birnbaum L, Bosveld ATC, Brunstrom B, Cook P, Feeley M et al. Toxic
       equivalency factors (TEFs) for PCBs, PCDDs, PCDFs for humans and wildlife. Environ Health
       Perspect. 1 998; 1 06(1 2):775-92 .


       7 Agency for Toxic Substances and Disease Registry. Toxicological Profile for Mercury. March
       1999.

       8
           U.S. Environmental Protection Agency. Integrated Risk Information System. Available at:
       http://www.epa.gov/iris/ . Last accessed June 14, 2004..


       9 Agency for Toxic Substances and Disease Registry and the U.S. Environmental Protection
       Agency. Public health implications of exposure to polychlorinated biphenyls (PCBs). Available
       at: http://www.atsdr.cdc.gov/DT/pcb007.html. Last accessed June 14, 2004.


       10 Cheek A, Kow K, Chen J, Mclachlan JA. Potential mechanisms of thyroid disruption in
       humans: Interaction of organochlorine compounds with thyroid receptor, transthyretin, and
       thyroid-binding globulin. Environ Health Perspect. 1999; 107 (4):273-278.


       11 Gray LEJ, Ostby J, Marshall R, Andrews J. Reproductive and thyroid effects of low-level
       polychlorinated biphenyl (Aroclor 1254) exposure. Fundam Appl Toxicol. 1993;20:288-294.


       12 Byrne JJ, Carbone JP, Hanson EA. Hypothyroidism and abnormalities in the kinetics of
       thyroid hormone metabolism in rats treated chronically with polychlorinated biphenyl and
       polybrominated biphenyl. Endocrinology. 1987:121 :520-527.




                                                       E-l




                                                                   Dec GMV Re: Opposition to Pl MILs 000691
Case 2:15-cv-00201-SMJ           ECF No. 422-24          filed 01/28/20       PageID.23178 Page 46 of 48




      13
           Goldey ES, Kehn LS, Lau C, Rehnberg GL and Crofton KM. Developmental exposure to
      polychlorinated biphenyls (Aroclor 1254) reduces circulating thyroid hormone concentrations
      and causes hearing deficits in rats. Toxicol Appl Pharmacol. 1995;135:77-88.


      14 Washington State Department of Health. Evaluation of evidence related to the development of
      a tolerable daily intake for methylmercury. May 1999.


      15 Koenraad M and Patrick GM. Exposure analysis of five fish-consuming populations for
      overexposure to methylmercury, J Exp Anal and Environ Epidemiol (2001) 1 1, 193-206.


      16 Olaya-Contreras P, Rodriguez-Villamil J, Posso-Valencia HJ and Cortez JE. Organochlorine
      exposure and breast cancer risk in Colombian women. Cad Saude Publica. 1998; 14(3): 125-32.

      17
           Adami HO, Lipworth L, Titus-Ernstoff L, Hsieh CC, Hanberg A, Ahlborg U et al..
      Organochlorine compounds and estrogen-related cancers in women. Cancer Causes Control.
      1 995 ;6 (6):55 1-566.

      18*                                                             •                  •
           Hoyer AP, Grandjean P, Jorgensen T, Brock JW and Hartvig HB. Organochlorine exposure
      and risk of breast cancer. Lancet. 1998;352(91 43): 181 6-20.


      19 Moysich KB, Ambrosone CB, Vena JE, Shields PG, Mendola P, Kostyniak P et al.
      Environmental organochlorine exposure and postmenopausal breast cancer risk. Cancer
      Epidemiol Biomarkers Prev. 1 998;7(3): 181-188.


      70 Wolff MS, Toniolo PG, Lee EW, Rivera M and Dubin N. Blood levels of organochlorine
      residues and risk of breast cancer. J Natl Cancer Inst (Bethesda). 1 993 ;85(8):648-652.


      21                   •                     •             •          •
           Wolff MS, Zeleniuch-Jacquotte A, Dubin N and Toniolo P. Risk of breast cancer and
      organochlorine exposure. Cancer Epidemiol Biomarkers Prev. 2000;9(3):271-7.



      22 Aronson KJ, Miller AB, Woolcott CG, Sterns EE, Mccready DR, Lickley LQ et al. Breast
      adipose tissue concentrations of polychlorinated biphenyls and other organochlorines and breast
      cancer risk. Cancer Epidemiol Biomarkers Prev. 2000;9(l):55-63.



      2j Gammon MD, Wolff MS, Neugut Al, Eng SM, Teitelbaum SL, Britton JA et al.
      Environmental toxins and breast cancer on Long Island. II. Organochlorine compound levels in
      blood. Cancer Epidemiol Biomarkers Prev 2002 Aug; 11 (8): 686-97.


      24 Zheng T, Holford TR, Tessari J, Mayne ST, Owens PH, Ward B et al. Breast cancer risk
      associated with congeners of polychlorinated biphenyls. Am J Epidemiol. 2000;152(l):50-8.




                                                      E-2




                                                                      Dec GMV Re: Opposition to Pl MILs 000692
Case 2:15-cv-00201-SMJ           ECF No. 422-24               filed 01/28/20   PageID.23179 Page 47 of 48




       95                                                                         .

            Hardell L, Van Bavel B, Lindstrom G, Frederikson M, Hagberg H, Liljegren G et al. Higher
       concentrations of specific polychlorinated biphenyl congeners in adipose tissue from non-
       Hodgkin's lymphoma patients compared with controls without a malignant disease. Int J Oncol
        1996;9(4):603-608.



       26                                •                          •
            Hardell L and Axelson O. Environmental and occupational aspects on the etiology of non-
       Hodgkin's lymphoma. Oncol Res. 1998;10(1): 1—5 .



       11 Kimbrough RD, Doemland ML, LeVois ME. Mortality in male and female capacitor workers
       exposed to polychlorinated biphenyls. J Occup Environ Med 1 999;41 (3): 1 6 1 —7 1 .



       28 Hsieh SF, Yen YY, Lan SJ, Hsieh CC, Lee CH and Ko YC. A cohort study on mortality and
       exposure to polychlorinated biphenyls. Arch Environ Health 1996;51(6):4 17-24.


       90                                                .                                    .
            Kuratsune M, Ikeda M, Nakamura Y and Hirohata T. A cohort study on mortality of "yusho"
       patients: a preliminary report. Princess Takamatsu Symp 1987;18:61-6.


       30          •                 •               •                   ...
            US Environmental Protection Agency. Guidance for assessing chemical contamination data for
       use in fish advisories. Volume II: Risk assessment and fish consumption limits. Third Edition.
       Office of Science and Technology. Washington DC: EPA 823-B-00-008. November 2000.


       jl Washington State Department of Ecology. PCB concentrations in fish from Ward Lake
       (Thurston County) and the Lower Elwha River, Ecology Report #99-338. September 1999.


       j2 Washington State Department of Ecology. Washington State toxics monitoring program: toxic
       contaminants in fish tissue and surface water in freshwater environments, 2001.
       Publication No. 03-03-012. March 2003


            Washington State Department of Ecology. An ecological hazard assessment for PCBs in the
       Spokane River. Publication No. 01-03-015. April 2001


       34 US Environmental Protection Agency, Office of Environmental Assessment. Columbia River
       Basin fish contaminant survey 1996-1998. EPA 910/R-02-006. July 2002.


            US Environmental Protection Agency, Office of Research and Development, National Center
       for Environmental Assessment, draft final report, exposure and human health reassessment of
       2,3,7,8-tetrachlorodibenzo-p-dioxin (TCDD) and related compounds. Part I: Estimating exposure
       to dioxin-like compounds. Volume 2: Sources of dioxin-like compounds in the United States.
       EPA/600/P-00/00 1 Bb. September 2000.




                                                             E-3




                                                                        Dec GMV Re: Opposition to Pl MILs 000693
Case 2:15-cv-00201-SMJ          ECF No. 422-24          filed 01/28/20       PageID.23180 Page 48 of 48




      36 EVS Environmental Consultants, Inc. Assessment of dioxins, furans, and PCBs in fish tissue
      from Lake Roosevelt, Washington, 1994. Prepared for the US Environmental Protection Agency,
      Region 10. EVS Project No. 2/294-09. December 1998.


      37 U S Department of the Interior, U S Geological Survey. Contaminant trends in sport fish from
      Lake Roosevelt and the Upper Columbia River, Washington, 1994-1998. Report 00-4024.
      Tacoma, WA. 2000.


      38 Alaska Division of Public Health. The use of traditional foods in a healthy diet in Alaska:
      risks in perspective. January 15, 1998.


      39 US Environmental Protection Agency and Toxicology Excellence for Risk Assessment.
      August comparative dietary risks: balancing the risks and benefits of fish consumption. August
      1999.


      40 American Heart Association. An eating plan for healthy Americans. Available at:
      http://www.americanheart.org/presenter.jhtml?identifier=9203. Last_accessed June 14, 2004.


      41 Hora ME. Reduction of polychlorinated biphenyl (PCB) concentrations in carp (Cyprinus
      carpio) fillets through skin removal. Bull Environ Contain Toxicol 1981 Mar;26(3):364-6.


      42 Great Lakes Sport Fish Advisory Task Force. Protocol for a uniform Great Lakes sport fish
      consumption advisory. September 1993.


      4j Wilson ND, Shear NM, Paustenbach DJ, Price PS. The effect of cooking practices on the
      concentration of DDT and PCB compounds in the edible tissue of fish. J Exp Anal Environ
      Epidemiol 1998 Jul-Sep; 8(3): 423^-0.


      44 Zabik ME, Zabik MJ. Polychlorinated biphenyls, polybrominated biphenyls, and dioxin
      reduction during processing/cooking food. Adv Exp Med Biol 1999;459:213-31.




                                                      E-4




                                                                    Dec GMV Re: Opposition to Pl MILs 000694
